        Case 1:14-md-02573-VEC Document 413 Filed 05/01/19 Page 1 of 2



                                                                      May 1, 2019


VIA ECF

The Honorable Valerie E. Caproni
United States District Judge, Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007-1312

       Re:     In re London Silver Fixing Ltd. Antitrust Litig.,
               Case No. 14-MD-2573 (VEC) (S.D.N.Y.)

Dear Judge Caproni,

           Pursuant to Paragraph (8)(a)(1)(vii) of the Discovery Schedule (Dkt. 371), as amended
at the January 3, 2019 hearing, the parties jointly submit this letter updating the Court on the
progress of discovery.

           The parties have met and conferred in good faith and reached agreement on various
topics. Most recently, the parties reached agreement on search terms, which should allow for
Defendants to begin reviewing and producing responsive custodial documents. But the parties
have yet to complete our discussions on other topics, such as non-custodial documents and
transaction data. In addition to the work and time it will take for Defendants to review and
produce responsive custodial documents pursuant to the agreed-upon search terms and
responsiveness review, Defendants are engaged in the first stage of the review and production of
audio files, which will be followed by subsequent requests for audio after plaintiffs review the
forthcoming document and audio productions.

           Pursuant to Your Honor’s Order approving the Discovery Schedule, Paragraph
(8)(a)(1)(viii), the parties are currently required to “certify by May 31, 2019, that the production
of documents and other materials responsive to initial discovery requests is substantially
complete.” Given the current stage of discovery, the parties request that the Court temporarily
suspend the deadlines in the Discovery Schedule. The parties have not previously sought to
adjourn the upcoming dates in the Discovery Schedule. The parties will meet and confer and
will submit a revised scheduling proposal for the Court’s consideration.
       Case 1:14-md-02573-VEC Document 413 Filed 05/01/19 Page 2 of 2



                                    Respectfully submitted,


 /s/ Deborah A. Elman                            /s/ Thomas Skelton
 Robert G. Eisler                                Vincent Briganti
 Deborah A. Elman                                Thomas Skelton
 Chad Holtzman                                   Christian Levis
 Allison McCowan                                 Johnathan Seredynski
 GRANT & EISENHOFER PA                           LOWEY DANNENBERG P.C.
 485 Lexington Avenue, 29th Floor                44 South Broadway, Suite 1100
 New York, NY 10017                              White Plains, NY 10601

                       Interim Co-Lead Counsel in No. 14-MD-2573


 /s/ Stephen Ehrenberg                           /s/ Damien J. Marshall
 Stephen Ehrenberg                               Damien J. Marshall
 William H. Wagener                              Leigh M. Nathanson
 Virginia R. Hildreth                            Laura E. Harris
 SULLIVAN & CROMWELL LLP                         BOIES SCHILLER FLEXNER LLP
 125 Broad Street                                55 Hudson Yards
 New York, NY 10004                              New York, NY 10001

 Attorneys for The Bank of Nova Scotia           Attorneys for the HSBC Defendants
 Defendants and Liaison Defense Counsel

cc:   Counsel of Record (via ECF)
